 

Exhibit 10.1

AMENDMENT TO ASSET PURCHASE AGREEMENT

THIS AMENDMENT TO THE ASSET PURCHASE AGREEMENT (this “Amendment”) is entered
into as of November 21, 2006, among RED ROBIN INTERNATIONAL, INC., a Nevada
corporation (the “Buyer”), MARCUS L. ZANNER, a resident of the State of
Washington (the “Sellers’ Representative”) and SOUTH SOUND RED ROBIN, INC., a
Washington corporation (“South Sound”), ZANNER-HUBERT, INC., a Washington
corporation (“Zanner-Hubert”), NORTHWEST ROBINS, LLC, a Washington limited
liability company (“Northwest Robins”) AND WASHINGTON DINING, LLC, a Washington
limited liability company formerly known as WASHINGTON ROBINS, LLC  (“Washington
Robins”).

RECITALS

1.             The Parties have executed that certain Asset Purchase Agreement
dated July 1, 2006 (the “Asset Purchase Agreement”) by which the Buyer agreed to
purchase from the Sellers substantially all of the assets used in the operation
of the Restaurants, and to assume certain liabilities of the Sellers specified
therein, and the Sellers agreed to sell such assets in exchange for cash and the
assumption of such specified liabilities by the Buyer.

2.             The First Closing pursuant to the Asset Purchase Agreement
occurred on July 10, 2006 at which time the Buyer closed the Transactions with
respect to all the Restaurants other than (i) the restaurant owned by Northwest
Robins and located at 3609 9th Street SW, Puyallup, WA 98373 (the “Puyallup
Restaurant”), and (ii) the restaurant owned by South Sound and located at 2233
South 320th Street, Federal Way, WA 98003 (the “Federal Way Restaurant”).

3.             The Asset Purchase Agreement contemplates that the Buyer and the
Sellers will consummate the Second Closing at which time the Buyer will close
the Transactions with respect to the Puyallup Restaurant and the Federal Way
Restaurant.

4.             From the First Closing Date to the date hereof (the “Interim
Period”) the Buyer has operated the Puyallup Restaurant and the Federal Way
Restaurant under the terms of the Management Agreement.

5.             The Buyer and the Sellers have agreed to amend the Asset Purchase
Agreement to remove the Puyallup Restaurant for purposes of the Second Closing
and to consummate the Second Closing with respect to only the Federal Way
Restaurant effective at 12:01 a.m. on November 17, 2006 on the terms provided in
the Asset Purchase Agreement and this Amendment.

6.             The Buyer and Northwest Robins are negotiating that certain
Limited Liability Company Unit Purchase Agreement (the “LLC Purchase Agreement”)
by which the Buyer will acquire all the outstanding equity ownership interests
of Northwest Robins in lieu of the consummation of the Second Closing for the
Puyallup Restaurant.

7.             Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Asset Purchase Agreement.

NOW, THEREFORE, in consideration of these premises, the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:


--------------------------------------------------------------------------------




 

1.             Puyallup Restaurant.  The Parties hereby agree that neither the
Sellers nor the Buyer shall have any obligation to consummate the Second Closing
with respect to the Puyallup Restaurant, provided that, in the event the Buyer
and Northwest Robins have not executed and consummated the sale of the Puyallup
Restaurant to the Buyer, whether as contemplated by the LLC Purchase Agreement,
or otherwise, on or before December 31, 2006, the Parties shall once again be
obligated to consummate the Second Closing with respect to the Puyallup
Restaurant as provided in the Asset Purchase Agreement.  This Section 1 shall
not affect (i) the Parties’ obligations with respect to the Second Closing for
the Federal Way Restaurant, or (ii) any obligations of the Buyer and Northwest
Robins under the contemplated LLC Purchase Agreement.

2.             Closing for Federal Way Restaurant.

2.1           South Sound and the Buyer hereby agree to consummate the Second
Closing with respect to only the Federal Way Restaurant effective at 12:01 a.m.
on November 17, 2006 on the terms provided in the Asset Purchase Agreement and
this Section 2.

2.2           The Second Closing for the Federal Way Restaurant shall occur upon
satisfaction or waiver of the conditions set forth in Article VI of the Asset
Purchase Agreement, provided, however, that, for the purpose of the Second
Closing for the Federal Way Restaurant only, any condition set forth in Article
VI and pertaining to the Puyallup Restaurant or Northwest Robins need not be met
at the Second Closing, and provided, further that any action by the Buyer in
connection with its occupancy and operation of the Federal Way Restaurant under
the terms of the Management Agreement shall not result in a breach of any of the
representations and warranties set forth in Article III  of the Asset Purchase
Agreement.

2.3           In lieu of the requirements set forth in Section 2.3(b) of the
Asset Purchase Agreement, at the Second Closing, South Sound shall convey,
transfer, assign and deliver all of its right, title and interest in the Federal
Way Restaurant to Buyer, and shall also deliver to Buyer the following:

(a)           Such Bills of Sale reasonably acceptable to the Buyer and its
counsel, duly executed by South Sound, to effectuate the transfer of the
Purchased Assets which are used or held for use by South Sound in the operation
of the Federal Way Restaurant, including the membership interests in RR #5, LLC,
and the Assumed Liabilities of South Sound which are related to or arose in
connection with the operation of the Federal Way Restaurant to the Buyer;

(b)           An executed counterpart to the Assignment and Assumption Agreement
with respect to the Real Property Leases for the Federal Way Restaurant in the
form attached hereto as Exhibit A (the “Federal Way Assignment Agreement”);

(c)           A certificate, signed by an officer of South Sound, to the effect
that each of the conditions to the consummation of the Second Closing specified
in Section 6.1 through 6.8 and 6.16 of the Asset Purchase Agreement have been
satisfied;

(d)           A legal opinion from Graham & Dunn PC dated the Second Closing
Date substantially in the form attached to the Asset Purchase Agreement as
Exhibit D, which opinion need only address the Federal Way Restaurant and South
Sound;

(e)           Any closing documents reasonably requested by the Title Company in
connection with the issuance of the Title Policy (as defined in Section 6.15 of
the Asset Purchase Agreement) for the Federal Way Restaurant.

2


--------------------------------------------------------------------------------




 

2.4           In lieu of the requirements set forth in Section 2.3(d) of the
Asset Purchase Agreement, at the Second Closing, the Buyer shall deliver:

(a)           To the Sellers’ Representative an amount payable by wire transfer
of immediately available U.S. funds to the account previously identified to the
Buyer (unless contrary written instructions are furnished by the Sellers’
Representative prior to the Second Closing Date) equal to:

(i)            $3,344,996, plus

(ii)           $11,998.64  (as contemplated by Section 2.3(d)(iii) of the Asset
Purchase Agreement);

(b)           To the Escrow Agent, $81,585, to be held in accordance with the
terms of the Escrow Agreement, as amended, and this Agreement;

(c)           To South Sound, a counterpart of each Bill of Sale for the
transfer of the Purchased Assets which are used or held for use by the Sellers
in the operation of the Federal Way Restaurant;

(d)           To South Sound, such instruments of assumption as the Sellers may
reasonably request, in form reasonably satisfactory to the Buyer and its
counsel, in order to effectuate the assumption of the Assumed Liabilities of the
Sellers that are related to or arose in connection with the operation of the
Federal Way Restaurant to the Buyer; and

(e)           An executed counterpart to the Federal Way Assignment Agreement.

3.             Miscellaneous Amendments

3.1           After the Closing (as defined in the LLC Purchase Agreement), for
the Puyallup Restaurant (the “Puyallup Closing”), Section 9.4 of the Asset
Purchase Agreement shall not be applicable with respect to Northwest Robins.

3.2           After the Puyallup Closing, all references to “Seller” or
“Sellers” in Section 9.6 shall be understood to not include Northwest Robins. 
For the avoidance of doubt, following the Puyallup Closing, the Sellers’
Representative shall have no authority to act on behalf of Northwest Robins.

3.3           After the Puyallup Closing, Section 9.9 of the Asset Purchase
Agreement shall not be applicable with respect to Northwest Robins, provided,
however, that each other Seller’s Allocated Percentage shall not increase solely
as a result of the removal of Northwest Robins.  At or immediately prior to the
Puyallup Closing, Northwest Robins shall be permitted to distribute to its
owners all cash being held by Northwest Robins for the purpose of complying with
the covenant set forth in Section 9.9 of the Asset Purchase Agreement or
otherwise.

4.             Management Agreement.  The Management Agreement shall be
terminated with respect to the Federal Way Restaurant effective as of the date
hereof.

5.             No Waiver. Except as expressly modified herein, all terms and
provisions of the Asset Purchase Agreement shall remain unchanged and in full
force and effect and this Amendment will not constitute a novation or have the
effect of discharging any liability or obligation evidenced by the Asset
Purchase Agreement or any related document.  This Amendment shall not be deemed
to prejudice any rights or

3


--------------------------------------------------------------------------------




 

remedies which any Party may now have or may have in the future under or in
connection with the Asset Purchase Agreement or any of the instruments or
agreements referred to therein, as the same may be amended, restated or
otherwise modified.

[signature page follows]

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties have executed this Amendment to the Asset
Purchase Agreement as of the date first above written.

Buyer:

RED ROBIN INTERNATIONAL, INC.

 

 

 

 

By:

/s/ Katherine L. Scherping

 

 

Name: Katherine L. Scherping

 

 

Title:

 

 

 

 

 

 

Sellers:

SOUTH SOUND RED ROBIN, INC.

 

 

 

 

By:

/s/ Marcus L. Zanner

 

 

Name: Marcus L. Zanner

 

 

Title: President

 

 

 

 

 

 

 

ZANNER-HUBERT, INC.

 

 

 

 

By:

/s/ Marcus L. Zanner

 

 

Name: Marcus L. Zanner

 

 

Title: Vice President

 

 

 

 

 

 

 

NORTHWEST ROBINS, LLC

 

 

 

 

By:

/s/ Marcus L. Zanner

 

 

Name: Marcus L. Zanner

 

 

Title: Manager

 

 

 

 

 

 

 

WASHINGTON DINING, LLC

 

(f/k/a Washington Robins, LLC)

 

 

 

 

By:

/s/ Marcus L. Zanner

 

 

Name: Marcus L. Zanner

 

 

Title: Manager

 

 

 

 

 

 

Sellers’ Representative:

 

 

 

 

/s/ Marcus L. Zanner

 

 

Marcus L. Zanner

 

5


--------------------------------------------------------------------------------